            Case 2:20-cv-01174-RAJ Document 52-1 Filed 03/31/21 Page 1 of 2




 1                                                                              Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON

 9
     JESSICA BENTON, SHELBY BRYANT,
10   ANNE MARIE CAVANAUGH, and ALYSSA
     GARRISON,                                            No.        2:20-CV-01174 RAJ
11
                                  Plaintiffs,
12                                                        [PROPOSED]    ORDER   GRANTING
                  v.                                      STIPULATED MOTION TO CONTINUE
13                                                        TRIAL AND DISCOVERY DEADLINES
     CITY OF SEATTLE,
14
                                  Defendant.
15

16                                                  ORDER

17        Based upon the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED THAT:

18        1.      The Amended Case Schedule is as follows:

19     Case Event                                                               Date
       Deadline for Expert Witness Disclosure/Reports FRCP                  July 31, 2021
20     26(a)(2)
       Discovery Cutoff                                                   October 1, 2021
21     Deadline to file Dispositive Motions                               October 27, 2021
       Deadline to File Motions in limine                                December 28, 2021
22     Deadline for Filing Trial Briefs, Proposed Findings of Fact        January 17, 2022
       and Conclusion of Law and Jury Instructions (do not file
23     proposed Findings of Fact and Conclusion of Law with the

     [PROPOSED] ORDER GRANTING STIPULATED MOTION TO                                         Peter S. Holmes
                                                                                            Seattle City Attorney
     CONTINUE TRIAL AND DISCOVERY DEADLINES - 1 (2:20-cv-01174                              701 5th Avenue, Suite 2050
     RAJ)                                                                                   Seattle, WA 98104-7095
                                                                                            (206) 684-8200
            Case 2:20-cv-01174-RAJ Document 52-1 Filed 03/31/21 Page 2 of 2




 1     Clerk)
       Trial Date                                       January 24, 2022 –
 2                                                       February 4, 2022
       Case Event                                              Date
 3

 4                  DATED this     day of March, 2021

 5

 6

 7                                              THE HONORABLE RICHARD A. JONES

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     [PROPOSED] ORDER GRANTING STIPULATED MOTION TO                     Peter S. Holmes
                                                                        Seattle City Attorney
     CONTINUE TRIAL AND DISCOVERY DEADLINES - 2 (2:20-cv-01174          701 5th Avenue, Suite 2050
     RAJ)                                                               Seattle, WA 98104-7095
                                                                        (206) 684-8200
